Citation Nr: 0500133	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  01 07-053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1944 to 
November 1948, from December 1950 to November 1953, and from 
December 1953 until retiring in August 1974.  He died in 
November 1999.  The appellant is his widow.

This case originally came before the Board of Veterans' 
Appeals (Board) from June and October 2000 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  

In October 2001, the Board remanded the appellant's claim to 
the RO for further development.  Specifically, the Board 
directed the RO to:  (1) request additional service medical 
records (SMRs); (2) request the appellant identify the 
veteran's medical providers, and provide authorizations to 
release records to VA; and 
(3) request a VA physician review the claims file and give an 
opinion as to whether the veteran's coronary artery disease 
(CAD), which caused his death, had its onset during service 
or within one year after his discharge from service.  
In February 2003, following this development, the RO issued a 
supplemental statement of the case (SSOC) continuing its 
denial of the claim, and forwarded it to the Board for 
further appellate review.  In May 2003, the Board denied the 
claim.

The veteran appealed to the U.S. Court of Appeals for 
Veterans' Claims (Court).  In July 2004, during the pendency 
of the appeal to the Court, the appellant's representative 
and VA's Office of General Counsel - representing the 
Secretary, filed a joint motion requesting that the Court 
vacate the Board's decision and remand the case for 
readjudication.  The joint motion argued that the Board did 
not provide adequate reasons and bases for its findings and 
conclusions in light of the fact it appeared a portion of the 
veteran's SMRs were missing.  See, e.g., Dixon v. Derwinski, 
3 Vet. App. 261, 263 (1992).  In addition, the motion argued 
that VA failed to notify and assist the appellant in 
obtaining evidence from alternate sources, which could be 
considered in lieu of missing SMRs.  See Smith v. Brown, 10 
Vet. App. 44, 48 (1996); Layno v. Brown, 6 Vet. App. 456,469 
(1994).  The Court granted the joint motion in a July 2004 
Order, and returned the case to the Board for compliance with 
the directives specified.  

So, for the reasons discussed below, the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The death certificate indicates the immediate cause of the 
veteran's death was a myocardial infarction (heart attack), 
and the underlying cause was CAD.  He was not service 
connected for any condition during his lifetime.  Private 
medical records from August 1994 until his death in November 
1999 indicate treatment for hypertension, CAD, and renal 
disease.  SMRs are negative for any indication of CAD during 
his military service, and there are almost 20 years between 
his retirement and his initial treatment for CAD.  
Nonetheless, the appellant maintains that her late husband 
was very sick during military service and after.

In response to the RO's first request for the veteran's SMRs, 
the National Personnel Records Center (NPRC) mailed records 
from 1953 to 1972.  The RO noted that some of the SMRs 
appeared missing - most significantly, a report of his 
retirement physical.  Despite this, the RO found sufficient 
evidence to deny the appellant's claim.  In October 2001, the 
Board remanded the claim and directed the RO to request SMRs 
prior to 1953 and after 1972.  The RO requested those records 
from the NPRC, and obtained records from November 1945 to 
April 1958.  NPRC stated that the only available SMRs were 
mailed to the RO.  So it still appears that some of the 
veteran's SMRs are missing - namely those records after 1972, 
including his retirement physical.

When a veteran's SMRs are unavailable, the VA's duty to 
assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

The joint motion directs the Board "to satisfy its 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule."  But 
before this can be done, the joint motion also directs the 
Board to advise the appellant of other forms of evidence that 
may be considered in lieu of missing SMRs, and to assist her 
in obtaining evidence from these sources.  Accordingly, 
the Board must remand the case for the appropriate 
development.

Accordingly, the RO must:

1.  Prior to making any determination on the merits, 
ensure that all notification and development 
action required by the Veterans Claims Assistance 
Act (VCAA) and implementing VA regulations is 
completed.  In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002) and their 
implementing regulations, especially 38 C.F.R. § 
3.159(b) and (c)(2) (2004), are fully complied 
with and satisfied.

*This includes notifying the appellant of the need 
to submit alternate forms of evidence in lieu of 
missing SMRs, which will support her contention 
that the veteran developed CAD during his 
military service or within one year thereafter.  
This notification should include a list of those 
alternative documents listed in the 
VA Adjudication Procedure Manual, M21-1, Part 
III, Chapter 4, Paragraph 4.25(c), and an 
explanation of the appellant's and 
VA's respective responsibilities in obtaining 
those documents under 38 C.F.R. 3.159(c).

2.	Review the claims file.  If any development is 
incomplete, take corrective action before 
readjudication.  38 C.F.R. §4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998).

3.	Then readjudicate the appellant's claim.  If it remains 
denied, prepare a supplemental statement of the case 
(SSOC) and send it to the appellant and her 
representative.  Give them time to respond before 
returning the case to the Board for further appellate 
consideration.  

No action is required of the appellant or her representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




